Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 1 of 9 PageID #: 2692




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

  CAREDX, INC.

  and

  THE BOARD OF TRUSTEES OF THE
  LELAND STANFORD JUNIOR                  C.A. No. 19-cv-567-CFC-CJB
  UNIVERSITY,                             (CONSOLIDATED)
                 Plaintiffs,

              v.

  NATERA, INC.,

                    Defendant.
  _____________________________________

  CAREDX, INC.
                    Plaintiff,

              v.
                                          C.A. No. 19-cv-1804-CFC-CJB
  EUROFINS VIRACOR, INC.,

                    Defendant,

  and

  THE BOARD OF TRUSTEES OF THE
  LELAND STANFORD JUNIOR
  UNIVERSITY,
                 Nominal Defendant,




  JOINT SUBMISSION REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 2 of 9 PageID #: 2693




          Pursuant to the Court’s April 30, 2020 Order, CareDx, Inc. (“CareDx”), The Board of

 Trustees of the Leland Stanford Junior University (“Stanford”), Natera, Inc. (“Natera”), and

 Eurofins Viracor, Inc. (“Eurofins”) have conferred regarding a schedule for briefing Natera’s and

 Eurofins’ summary judgment motions regarding patent ineligibility of the patents asserted by

 CareDx and Stanford under 35 U.S.C. Section 101. The parties have been unable to come to an

 agreement on a briefing schedule and hereby submit the following respective proposals. The

 parties’ respective positions regarding their proposals are further set forth below.

 I.       THE PARTIES’ RESPECTIVE SCHEDULING PROPOSALS

                 Event                CareDx’s Proposed Date              Natera & Eurofins’
                                                                            Proposed Date
         Natera’s and Eurofins’           Thursday, May 21                 Thursday, June 11
            Opening Briefs

      Deadline for deposition(s) of        Thursday, June 4                 Thursday, June 25
        Natera and/or Eurofins’
               expert(s)

      CareDx’s Opposition Briefs          Thursday, June 11                 Thursday, July 9

       Deadline for deposition of         Thursday, June 18                 Thursday, July 23
           CareDx’s expert

        Deadline for Natera and           Thursday, June 25                Thursday, August 6
          Eurofins’ Replies




                                                 -2-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 3 of 9 PageID #: 2694




 II.    THE PARTIES’ RESPECTIVE POSITIONS REGARDING THEIR PROPOSALS

        A.      CareDx’s Position

        CareDx’s proposal adopts the schedule that Viracor proposed on April 28 and re-proposed

 only a few days ago, on May 3.1 Having been granted the tactical windfall of an early summary

 judgment process that they did not even request and a stay of the litigation including basic

 discovery, Defendants’ demand for an extended summary judgment process is an attempt for even

 more tactical gain.

        The parties are competitors in the emerging field of organ transplant monitoring. The

 prompt enforcement of CareDx and Stanford’s patent rights is, naturally, important to them. While

 the Court promoted the idea of this motion, it did acknowledge at the April 30 hearing that it had

 an open mind and might well deny summary judgment. CareDx has a strong interest in minimizing

 the delay caused by what it believes should be an unsuccessful summary judgment motion.

        Defendants’ new-found interest in an extended schedule is unwarranted. Natera filed its

 Section 101 motion to dismiss a year ago in May 2019 and Viracor did so back in October 2019.

 The theory of both motions was that, if Alice Step 2 is reached, the patent itself establishes the

 supposed conventionally of the claimed measurement methods. Defendants’ long familiarity with

 these issues does not support the elongated schedule they seek. Defendants’ reliance on Covid-19

 is a make-weight argument. Attorneys and expert witnesses can readily work on these long-

 familiar matters and the expert depositions do not require travel and are logistically easier to

 conduct. At 5:20 pm ET today, Natera -- for the first time --asserted that their paid-expert Dr.




 1
  Defendants have not explained why on Sunday, May 3, Viracor re-proposed the schedule
 CareDx has now agreed to without consulting with Natera, even after the April 30 hearing
 asking the parties to cooperate on working out a schedule.


                                               -3-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 4 of 9 PageID #: 2695




 Quackenbush will be busy at the end of his semester. CareDx’s counsel is willing to take his

 deposition on a weekend. A last-minute, and vague, scheduling argument for a paid expert does

 not justify the delay requested by Natera.

        Finally, as to timing, the last time counsel for plaintiff faced an early Section 101

 summary judgment motion, the motion was granted in December 2018 and the Federal Circuit

 reversal (finding Alice Step 1 unsatisfied) did not arrive until March 2020. See Illumina, Inc. v.

 Ariosa Diagnostics, Inc., No. 2019-1419 (Fed. Cir. Mar. 17, 2020). Of course, here, while the

 Court has stated it has an open-mind, the Magistrate Judge’s Recommendation finding that Alice

 Step 1 is unsatisfied may well ultimately be the outcome given that the patents themselves state

 that the natural law is in the prior art and not the invention (the Alice Step 1 issue). That

 potential outcome (much less a finding of factual dispute in Alice Step 2) also counsels in favor

 of a prompt summary judgment process to avoid an unduly long detour, if that is what this

 becomes.

        B.      Natera’s and Eurofins’ Position

        At the April 30, 2020 hearing, the Court provided guidance regarding the withdrawal of

 Natera’s pending motion to dismiss (which Natera withdrew on May 4, 2020, D.I. 97), as well as

 the Court’s preference to decide Natera’s and Eurofins’ summary judgment motions on the same

 timeline. Natera and Eurofins believe their proposed schedule tracks the Court’s guidance and

 provides for an expedited process while still allowing sufficient time to fully prepare summary

 judgment briefing, conduct expert discovery, and develop a full record pursuant to the Court’s

 clarifications and order at the April 30, 2020 hearing.

        Natera’s and Eurofins’ proposed schedule accounts for the time necessary to accommodate

 for expert witnesses’ availability (including for remote meetings and depositions), and Eurofins’



                                                 -4-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 5 of 9 PageID #: 2696




 availability due to ongoing involvement in COVID-19 testing. Natera also faces the issue of

 limited availability through the end of May of its expert, Professor John Quackenbush, whose

 academic commitments as a professor and director of a graduate program are heavily consumed

 with end-of-semester activities including examinations, thesis defenses, and commencement

 activities.

         Natera’s and Eurofins’ proposed schedule provides for a reasonable amount of time to

 prepare opening, opposition, and reply briefs. The proposed schedule also reasonably provides

 the parties with two weeks to prepare for the deposition of the other party’s expert(s) following

 opening and opposition briefs, and then allows two weeks to prepare responsive briefing based on

 the substance of those depositions. The proposed schedule takes into account the fact that the

 parties will need time to negotiate and agree upon parameters for remote depositions of their

 respective experts.

         CareDx’s proposed schedule is impracticably fast, giving Natera and Eurofins less than

 two weeks to prepare and submit opening summary judgment briefs along with supporting expert

 opinions.     It also would have all briefing and expert discovery, including multiple expert

 depositions, completed in only six weeks. It also is based on events that occurred two weeks ago

 and does not take into account the April 30 hearing, Natera’s withdrawal of its motion to dismiss

 on May 4, or that all parties (including Natera) have only just this week started discussing a joint

 briefing schedule across the two cases.

         CareDx’s proposed schedule is based on an initial proposal made by Eurofins to CareDx

 before the April 30 hearing with the Court, and before Natera was involved in discussions

 regarding summary judgment. Notably, CareDx choose to ignore this proposal until after the April

 30 hearing. Natera was not involved in that initial proposal, which would never have been feasible



                                                -5-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 6 of 9 PageID #: 2697




 given the additional patents at issue in the Natera action and Dr. Quakenbush’s limited

 availability.2 Eurofins also acknowledges that it is not practicable at this stage, more than a week

 after it made its original proposal, to prepare and submit an opening brief in coordination with

 Natera, an expert declaration, and supporting papers, in less than two weeks. Ultimately, CareDx’s

 proposal is nothing more than an attempt to undermine the early summary judgment process

 proposed by the Court, which CareDx describes as a “tactical windfall” to Natera and Eurofins.

        The significance of these motions warrant the additional time provided by Natera’s and

 Eurofins’ schedule. Any slight delay to CareDx is heavily outweighed by the need to adequately

 brief these case-dispositive issues. The outcome of these motions will definitively answer the

 patentability questions first raised in Natera’s and Eurofins’ motions to dismiss, filed a year ago.3

 Accordingly, a roughly four week difference in timing is more than warranted, particularly given

 the unique challenges posed by current circumstances surround COVID-19.




 2
    CareDx does not address the fact that because the initial order for the scheduling conference
 did not involve Natera, Natera was not involved in the scheduling discussions that led to
 Eurofins’s proposed schedule, nor does it explain why Natera should be bound to a schedule it
 had no input in proposing.
 3
    As the Court recognized in its April 21 Memorandum Order, early dispositive motion practice
 in this litigation is appropriate because “the patents’ specifications raise doubts about the patents’
 validity.” See Civ. No. 19-1804-CFC-CJB, D.I. 53 at 2.
                                                 -6-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 7 of 9 PageID #: 2698




 Date: May 8, 2020              Respectfully submitted,

                                FARNAN LLP

                                /s/ Brian E. Farnan
 OF COUNSEL:                    Brian E. Farnan (Bar No. 4089)
 Edward R. Reines               Michael J. Farnan (Bar No. 5165)
 Derek C. Walter                919 N. Market St., 12th Floor
 Weil, Gotshal & Manges LLP     Wilmington, DE 19801
 201 Redwood Shores Parkway     (302) 777-0300
 Redwood Shores, CA 94065       (302) 777-0301 (Fax)
                                bfarnan@farnanlaw.com
 (650) 802-3000
                                mfarnan@farnanlaw.com

 Stephen Bosco                  Attorneys for Plaintiff
 Weil, Gotshal & Manges LLP
 2001 M St. NW, Suite 600
 Washington, DC 20036
 (202) 682-7000




                                        -7-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 8 of 9 PageID #: 2699




 DATED: May 8, 2020                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP




                                      By       Derek J. Fahnestock
 OF COUNSEL:                            Jack B. Blumenfeld (#1014)
                                        Derek J. Fahnestock (#4705)
 Kevin P.B. Johnson                     Anthony D. Raucci (#5948)
 kevinjohnson@quinnemanuel.com          1201 North Market Street
 QUINN EMANUEL URQUHART                 P.O. Box 1347
  & SULLIVAN, LLP                       Wilmington, DE 19899
 555 Twin Dolphin Drive, 5th Floor      (302) 658-9200
 Redwood Shores, California 94065       jblumenfeld@mnat.com
 Telephone: (650) 801-5000              dfahnestock@mnat.com
 Facsimile: (650) 801-5100              araucci@mnat.com

 Andrew M. Holmes
 drewholmes@quinnemanuel.com
 Carl G. Anderson
 carlanderson@quinnemanuel.com
 QUINN EMANUEL URQUHART
  & SULLIVAN, LLP
 50 California St., 22nd Floor
 San Francisco, California 94111
 Telephone: (415) 875-6600
 Facsimile: (415) 875-6700

 Sandra L. Haberny
 sandrahaberny@quinnemanuel.com
 QUINN EMANUEL URQUHART
  & SULLIVAN, LLP
 865 S. Figueroa St., 10th Floor
 Los Angeles, California 90017
 Telephone: (213) 443-3000
 Facsimile: (213) 443-3100


 Attorneys for Natera, Inc.




                                          -8-
Case 1:19-cv-00567-CFC-CJB Document 98 Filed 05/08/20 Page 9 of 9 PageID #: 2700




                                                /s/ Karen E. Keller
 OF COUNSEL:                                    Karen E. Keller (Bar No. 4489)
                                                SHAW KELLER LLP
 J. Anthony Downs (pro hac vice)                I.M. Pei Building
 GOODWIN PROCTER LLP                            1105 North Market Street, 12th Floor
 100 Northern Avenue                            Wilmington, DE 19801
 Boston, MA 02210                               Tel: (302) 298-0702
 Tel: (617) 570-1000                            Fax: (302)
 Fax: (617) 523-1231                            kkeller@shawkeller.com
 jdowns@goodwinlaw.com
                                                Attorneys for Defendant
 Darryl M. Woo (pro hac vice)                   Eurofins Viracor, Inc.
 GOODWIN PROCTER LLP
 3 Embarcadero Center
 San Francisco, CA 94111
 Tel.: (415) 733-6000
 Fax: (415) 677-9041
 dwoo@goodwinlaw.com

 Julius Jefferson, Ph.D. (pro hac vice)
 GOODWIN PROCTER LLP
 601 Marshall Street
 Redwood City, CA 94063
 Tel.: (650) 752-3100
 Fax: (650) 853-1038
 jjefferson@goodwinlaw.com




                                          -9-
